DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 26-50 are objected to because of the following informalities:
Regarding claim 26, on line 6, it appears that the word “an” before the term “base station” should be “a”.
Claims 27-34 are also objected to as being dependent on claim 26 and containing the same deficiency.
Regarding claim 35, on line 4, it appears that the word “an” before the term “base station” should be “a”.
Claims 36-42 are also objected to as being dependent on claim 35 and containing the same deficiency.
Regarding claim 43, on line 3, it appears that the word “an” before the term “base station” should be “a”.
Claims 44-50 are also objected to as being dependent on claim 43 and containing the same deficiency.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 35-42 are currently directed to “at least one computer-readable storage medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  Since Applicant’s specification only gives examples of what a “computer-readable storage medium” may comprise (see e.g. page 21, lines 7-19 of Applicant’s specification) and does not explicitly exclude transitory embodiments of invention, claims 35-42 are considered directed to non-statutory subject matter.
A suggestion to overcome this particular rejection would be to amend the language of claims 35-42 to recite “at least one non-transitory computer-readable storage medium”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-36 and 38-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (U.S. 2018/0145796) (hereinafter “Liang”).  Liang teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 26, “an apparatus, comprising:  a memory; and logic for user equipment (UE), at least a portion of the logic implemented in baseband circuitry coupled to the memory, the logic to:  determine a number of bits of hybrid automatic repeat request (HARQ) feedback to be included in control information to be provided to an base station (BS)” is anticipated by a terminal (apparatus) that receives DCI sent by a base station that includes a control field used by the terminal to determine the number of HARQ-ACK bits (control information) required to be fed back (to the BS) as shown in Figure 4, steps S402, S404 and spoken of on page 7, paragraphs [0072]-[0073]; as well as page 8, paragraph [0089]; where the terminal includes functional module components 62, 64, and 66 of Figure 6 that may comprise integrated circuit modules coupled to memory that stores executable program codes (logic) as spoken of on page 12, paragraph [0165]; as well as page 29, paragraph [0419].
“Determine whether a physical uplink control channel (PUCCH) format 3 can accommodate the determined number of bits of HARQ feedback; and in response to a determination that the PUCCH format 3 cannot accommodate the determined number 
Lastly, “send the control information to radio frequency (RF) circuitry for transmission to the BS via a PUCCH resource identified based on a value contained in downlink control information (DCI) received from the BS” is anticipated by the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs on the PUCCH resource corresponding to the PUCCH format as spoken of on page 8, paragraphs [0090] and [0097]; where the terminal includes first sending module 66 of Figure 6 that may comprise integrated circuit modules (RF circuitry) coupled to memory that stores executable program codes as spoken of on page 12, paragraph [0165]; as well as page 29, paragraph [0419]. 
Regarding claim 27, “wherein the value is comprised in a transmit power control (TPC) field of the DCI” is anticipated by the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs on the PUCCH resource corresponding to the PUCCH format as spoken of on page 8, 
Regarding claim 28, “wherein the value comprises a two-bit value” is anticipated by the two bit DCI TPC values shown in Table 1 on page 18.
Regarding claim 29, “identify a PUCCH resource value that corresponds to the value contained in the DCI; and identify the PUCCH resource based on the PUCCH resource value” is anticipated by the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs on the PUCCH resource corresponding to the PUCCH format as spoken of on page 8, paragraphs [0090] and [0097].
Regarding claim 30, “wherein the HARQ feedback comprises feedback for downlink (DL) data transmissions to the UE via a plurality of aggregated component carriers” is anticipated by the use of a new PUCCH format to support the feedback of a great number of HARQ-ACKs (HARQ feedback) in response to downlink transmissions from aggregated component carriers as spoken of on page 17, paragraph [0248].
Regarding claim 31, “the logic to determine that the PUCCH format 3 cannot accommodate the determined number of bits of HARQ feedback when the determined number of bits of HARQ feedback exceeds 21 bits” is anticipated by the use of a new PUCCH format, PUCCH format 4, to support the feedback of a great number of HARQ-ACKs (HARQ feedback) in response to downlink transmissions from aggregated component carriers as spoken of on page 17, paragraph [0248]; where the HARQ-ACK feedback exceeds 21 bits as spoken of on page 17, paragraph [0249].
32, “in response to a determination that the PUCCH format 3 can accommodate the determined number of bits of HARQ feedback, generate the control information according to the PUCCH format 3, for transmission to the BS via a PUCCH resource identified based on a value contained in downlink control information (DCI) received from the BS” is anticipated by the terminal that determines, according to the determined number of HARQ-ACK bits required to be fed back, a PUCCH format that can carry the required number of HARQ-ACK bits (determine whether to use PUCCH format 3) as spoken of on page 8, paragraph [0089]; as well as the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs on the PUCCH resource corresponding to the PUCCH format as spoken of on page 8, paragraphs [0090] and [0097]; where a 2-bit HARQ-ACK feedback mode field is used to indicate which one of PUCCH format 3 or PUCCH format 4 is to be used as spoken of on pages 19-20, paragraph [0280].
Regarding claim 33, “the logic to generate the control information for transmission to the BS via a PUCCH of a primary cell of the UE” is anticipated by the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs on the PUCCH resource corresponding to the PUCCH format as spoken of on page 8, paragraphs [0090] and [0097]; where the HARQ-ACK feedback is sent on the PUCCH of a Pcell (primary cell) as spoken of on page 1, paragraph [0005].
34, “comprising radio frequency (RF) circuitry coupled to the baseband circuitry, the RF circuitry to generate RF signals for transmission to the BS, the RF signals to comprise the control information” is anticipated by the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs on the PUCCH resource corresponding to the PUCCH format as spoken of on page 8, paragraphs [0090] and [0097]; where the terminal includes first sending module 66 coupled to determination module 64 of Figure 6 that may comprise integrated circuit modules (RF circuitry, baseband circuitry) coupled to memory that stores executable program codes as spoken of on page 12, paragraph [0165]; as well as page 29, paragraph [0419].
Regarding claim 35, “at least one computer-readable storage medium comprising a set of instructions that, in response to being executed at user equipment (UE), cause the UE to:  identify hybrid automatic repeat request (HARQ) feedback to be provided to an base station (BS) via a physical uplink control channel (PUCCH) of a primary cell of the UE according to a PUCCH format that can accommodate a greater number of HARQ feedback bits than can be accommodated by a PUCCH format 3” is anticipated by a terminal (user equipment) that receives DCI sent by a base station that includes a control field used by the terminal to determine the number of HARQ-ACK bits (control information) required to be fed back (to the BS) as shown in Figure 4, steps S402, S404 and spoken of on page 7, paragraphs [0072]-[0073]; as well as page 8, paragraph [0089]; where the terminal includes functional module components 62, 64, and 66 of Figure 6 that may comprise integrated circuit modules coupled to memory (computer-
Lastly, “determine, based on downlink control information (DCI) received from the BS, a PUCCH resource to be used to provide the HARQ feedback; and generate control information according to the PUCCH format for transmission to the BS via the PUCCH resource, the control information to comprise the HARQ feedback” is anticipated by the terminal that determines, according to the determined number of HARQ-ACK bits required to be fed back, a PUCCH format that can carry the required number of HARQ-ACK bits (determine whether to use PUCCH format 3) as spoken of on page 8, paragraph [0089]; where a new PUCCH format (second PUCCH format) is used to support the feedback of a great number of HARQ-ACKs (more than PUCCH format 3 supports) as spoken of on page 17, paragraph [0248]; as well as the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs on the PUCCH resource corresponding to the PUCCH format as spoken of on page 8, paragraphs [0090] and [0097].
Regarding claim 36, “the DCI to be received from the BS via a physical downlink control channel (PDCCH) or an enhanced physical downlink control channel (EPDCCH)” is anticipated by the DCI sent by a base station, where the DCI includes control fields for indicating parameter information such as the number of 
Regarding claim 38, “cause the UE to determine that the HARQ feedback is to be provided according to the PUCCH format based on a number of bits to be comprised in the HARQ feedback” is anticipated by the terminal that determines, according to the determined number of HARQ-ACK bits required to be fed back, a PUCCH format that can carry the required number of HARQ-ACK bits (determine whether to use PUCCH format 3) as spoken of on page 8, paragraph [0089]; where a new PUCCH format (second PUCCH format) is used to support the feedback of a great number of HARQ-ACKs (more than PUCCH format 3 supports) as spoken of on page 17, paragraph [0248].
Regarding claim 39, “cause the UE to determine that the HARQ feedback is to be provided according to the PUCCH format based on a determination that the HARQ feedback is to comprise a number of bits that cannot be accommodated by the PUCCH format 3” is anticipated by the terminal that determines, according to the determined number of HARQ-ACK bits required to be fed back, a PUCCH format that can carry the required number of HARQ-ACK bits (determine whether to use PUCCH format 3) as spoken of on page 8, paragraph [0089]; where a new PUCCH format (second PUCCH format) is used to support the feedback of a great number of HARQ-ACKs (more than PUCCH format 3 supports) as spoken of on page 17, paragraph [0248]. 
Regarding claim 40, “cause the UE to determine the PUCCH resource based on a two-bit value comprised in the DCI” is anticipated by the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs on the PUCCH resource corresponding to the PUCCH format as spoken of on page 8, paragraphs [0090] and [0097]; where the additional control field is a TPC command control field of the received DCI as spoken of on page 2, paragraph [0022]; and where the DCI TPC value is a 2-bit value as shown in Table 1 on page 18.
Regarding claim 41, “wherein the two-bit value is comprised in a transmit power control (TPC) field of the DCI” is anticipated by the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs on the PUCCH resource corresponding to the PUCCH format as spoken of on page 8, paragraphs [0090] and [0097]; where the additional control field is a TPC command control field of the received DCI as spoken of on page 2, paragraph [0022]; and where the DCI TPC value is a 2-bit value as shown in Table 1 on page 18.
Regarding claim 42, “wherein the HARQ feedback comprises feedback for data transmissions over multiple aggregated carriers” is anticipated by the use of a new PUCCH format to support the feedback of a great number of HARQ-ACKs (HARQ feedback) in response to downlink transmissions from aggregated component carriers as spoken of on page 17, paragraph [0248].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Kwon et al. (U.S. 8,995,364) (hereinafter “Kwon”).
Regarding claim 43, Liang teaches a terminal (user equipment) that receives DCI sent by a base station that includes a control field used by the terminal to determine the number of HARQ-ACK bits (control information) required to be fed back (to the BS) as shown in Figure 4, steps S402, S404 and spoken of on page 7, paragraphs [0072]-[0073]; as well as page 8, paragraph [0089]; where the terminal includes functional module components 62, 64, and 66 of Figure 6 that may comprise integrated circuit 
Liang also teaches the terminal that determines, according to the determined number of HARQ-ACK bits required to be fed back, a PUCCH format that can carry the required number of HARQ-ACK bits (determine whether to use PUCCH format 3) as spoken of on page 8, paragraph [0089]; where a new PUCCH format (second PUCCH format) is used to support the feedback of a great number of HARQ-ACKs (more than PUCCH format 3 supports) as spoken of on page 17, paragraph [0248].
Liang also teaches the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs on the PUCCH resource corresponding to the PUCCH format as spoken of on page 8, paragraphs [0090] and [0097]; where the terminal includes first sending module 66 of Figure 6 that may comprise integrated circuit modules (RF circuitry) coupled to memory that stores executable program codes as spoken of on page 12, paragraph [0165]; as well as page 29, paragraph [0419].
Liang also teaches the use of a new PUCCH format to support the feedback of a great number of HARQ-ACKs (HARQ feedback) in response to downlink transmissions from aggregated component carriers as spoken of on page 17, paragraph [0248].
Liang does not explicitly teach “circuitry to amplify the RF signals for transmission by at least one RF antenna”.
Kwon teaches a system and method for ACK/NACK control information transmission on the PUCCH where a PUCCH is allocated to an antenna or power amplifier as spoken of on column 13, lines 43-51.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PUCCH allocation to a power amplifier as taught in Kwon to the system of Liang in order to improve the reliability of the PUCCH transmission by utilizing signal amplification to improve the received uplink signal quality in the presence of interference/attenuation.
Regarding claim 44, Liang further teaches the use of a new PUCCH format, PUCCH format 4, to support the feedback of a great number of HARQ-ACKs (HARQ feedback) in response to downlink transmissions from aggregated component carriers as spoken of on page 17, paragraph [0248]. 
Regarding claim 45, Liang further teaches the two bit DCI TPC values shown in Table 1 on page 18.
 Regarding claim 46, Liang further teaches the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs on the PUCCH resource corresponding to the PUCCH format as spoken of on page 8, paragraphs [0090] and [0097]; where the additional control field is a TPC command control field of the received DCI as spoken of on page 2, paragraph [0022].
Regarding claim 47, Liang further teaches the terminal that determines, according to an additional control field (value) included in the received DCI, a PUCCH resource corresponding to the determined PUCCH format, and sends the HARQ-ACKs the PUCCH of a Pcell (primary cell) as spoken of on page 1, paragraph [0005].
Regarding claim 48, Liang further teaches the DCI sent by a base station, where the DCI includes control fields for indicating parameter information such as the number of PDCCHs/EPDCCHs with assigned PDSCH transmissions as spoken of on pages 1-2, paragraphs [0015]-[0016].
Regarding claim 49, Liang further teaches the use of a new PUCCH format, PUCCH format 4, to support the feedback of a great number of HARQ-ACKs (HARQ feedback) in response to downlink transmissions from aggregated component carriers as spoken of on page 17, paragraph [0248]; where the HARQ-ACK feedback exceeds 21 bits as spoken of on page 17, paragraph [0249].

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Hwang et al. (U.S. 2016/0249338) (hereinafter “Hwang”).
Regarding claim 37, Liang teaches claim 35 as described above.  While Liang also teaches where the received DCI from the base station includes first, second, and third control fields including information for HARQ-ACK feedback as spoken of on page 1, paragraph [0014], Liang does not explicitly teach “wherein a format of the DCI comprises one of a DCI format 1, a DCI format 1A, a DCI format 1B, a DCI format 1D, a DCI format 2, a DCI format 2A, a DCI format 2B, a DCI format 2C, and a DCI format 2D”.
Hwang teaches a method and system for transmitting HARQ ACK/NACK information from user equipment where various DCI formats may be used as shown in Table 2 on page 5.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the multiple DCI format usage of Hwang to the system of Liang in order to improve the control signaling of the system by adapting the DCI format in accordance with the transmission mode of the PDSCH as spoken of on page 5, paragraph [0088] of Hwang.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Kwon and Hwang.
Regarding claim 50, Liang in view of Kwon teaches claim 43 as described above.  While Liang also teaches where the received DCI from the base station includes first, second, and third control fields including information for HARQ-ACK feedback as spoken of on page 1, paragraph [0014], Liang in view of Kwon does not explicitly teach “wherein a format of the DCI comprises one of a DCI format 1, a DCI format 1A, a DCI format 1B, a DCI format 1D, a DCI format 2, a DCI format 2A, a DCI format 2B, a DCI format 2C, and a DCI format 2D”.
However, Hwang teaches a method and system for transmitting HARQ ACK/NACK information from user equipment where various DCI formats may be used as shown in Table 2 on page 5.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the multiple DCI Hwang to the system of Liang in view of Kwon in order to improve the control signaling of the system by adapting the DCI format in accordance with the transmission mode of the PDSCH as spoken of on page 5, paragraph [0088] of Hwang.
Response to Arguments
Applicant’s arguments with respect to new claim(s) 26-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467